Citation Nr: 0120971	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  95-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and disc disease of the lumbar spine.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for reflex dystrophy of 
the left leg and left foot.

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to service connection for a left hip 
condition, to include arthritis.

6.  Entitlement to service connection for a right shoulder 
condition, to include arthritis, secondary to service-
connected right wrist condition.




REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

This case was previously before the Board in July 1999, at 
which time the Board denied the service connection claims 
listed above as not well grounded.  Further, the Board 
granted a 10 percent rating for the veteran's right wrist 
condition, and denied her claim for an increased 
(compensable) rating for her duodenal ulcer.

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a December 2000 Order, the Court, pursuant to a Joint 
Motion for Remand, vacated the Board's decision with respect 
to the service connection issues listed above.  The appeal as 
to the remaining issues was dismissed.


REMAND

In the instant case, the Board notes that the Joint Motion 
contended that a remand was required for the Board to address 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law, which the President signed into law on November 9, 
2000, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Further, this law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The joint motion and Court order instructed the Board to 
readjudicate the claims in appellate status under the 
provisions of VCAA.  However, since the RO has not had an 
opportunity to consider the claims under the new law, and in 
view of the fact that this case must be remanded for 
additional development as noted below, the RO must review the 
claims file and ensure that all notification and development 
action required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case. 

Following the Court's Order, the Board sent correspondence to 
the veteran's attorney in March 2001, providing him with the 
opportunity to present additional argument and evidence in 
support of the appeal.  In May 2001, the attorney responded 
by submitting a statement, and private medical records dated 
in 1999 and 2000.  The attorney explicitly stated that the 
veteran did "NOT" waive consideration of evidence by the 
RO.  (Emphasis in original).  Accordingly, the Board must 
remand this additional evidence for initial consideration by 
the RO.  See 38 C.F.R. § 20.1304(c).

The Board also notes that the attorney asserted in his May 
2001 statement that the veteran requested that copies be 
obtained of any and all medical records from the VA Medical 
Center (VAMC) in Louisville, Kentucky.  Under the law, VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  
Section 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

After obtaining any additional records to the extent 
possible, the RO should review the evidence, including the 
private medical records submitted through the veteran's 
attorney, to determine whether it suggests a reasonable 
possibility that an examination may substantiate entitlement 
to service connection for any and/or all of the disabilities 
currently on appeal.  If so, then the RO should schedule an 
appropriate examination(s) and request a medical opinion(s), 
which addresses the question of whether any current 
disorder(s) was incurred during or as the result of some 
incident of service.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have evaluated or treated  the 
veteran for her lumbar spine, left ankle, 
left leg, feet, left hip, and right 
shoulder disabilities or symptoms.  After 
securing any necessary release, the RO 
should obtain those records not on file.  
Of particular importance are any records 
concerning treatment the veteran has 
received from the VAMC in Louisville, 
Kentucky.

3.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for any and/or all of the 
disabilities currently on appeal, the RO 
should schedule an appropriate 
examination(s) of the veteran to clarify 
the etiology of any current 
disability(ies) that may be present.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
file and a copy of this order should be 
made available to the examiner.  
Following the examination and a review of 
the file, including all material received 
pursuant to this remand, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
current disability(ies) is/are causally 
related to the veteran's active service.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
attorney should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.

The purposes of this REMAND are to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and her attorney are free to submit any additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


